Citation Nr: 0936934	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to August 14, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) beginning August 14, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  


FINDINGS OF FACT

1.  The manifestations of the service-connected PTSD are 
shown to more nearly approximate that of occupational and 
social impairment with reduced reliability and productivity 
due to psychiatric symptomatology prior to August 14, 2006.

2.  The manifestations of the service-connected PTSD are 
shown to more nearly approximate that of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks beginning August 14, 2006.

3.  The Veteran is service connected for prostate cancer, 100 
percent disabling; and for PTSD, 30 percent disabling.  His 
combined rating is 100 percent.  

4.  The Veteran has graduated from high school; he last 
worked full time in 1989 as a carpenter.   

5.  The service-connected disabilities are not shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 50 percent, but no higher, prior to August 14, 2006 for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD 
beginning August 14, 2006 are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).  

3.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in July 2004, prior to 
adjudication, informing him of the requirements needed to 
establish entitlement to service connection.  A letter was 
sent to the Veteran in August 2006 informing him of the 
requirements needed to establish entitlement to TDIU; a 
letter was sent to the Veteran in May 2007 informing him of 
the requirements needed to establish entitlement to an 
increased rating.

Service connection was granted for PTSD by rating decision in 
May 2006.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later in 
the claims process, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Consequently, the appropriate notice has 
been given in this case with respect to the increased rating 
and TDIU claims.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after 
each letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a June 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.    

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant 
examination reports on file in 2006 and 2007.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran was granted service connection for PTSD in a May 
2006 rating decision and assigned a 30 percent evaluation 
under Diagnostic Code 9411, effective June 10, 2004, the date 
of claim.  The Veteran timely appealed.  The Veteran has 
contended that his service-connected psychiatric disability 
is more severe than currently evaluated.

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 is assigned if symptoms are transient and 
expectable reactions to psychosocial stressors defined as 
mild symptoms (e.g., difficulty concentrating after family 
argument), with no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
Veteran's service-connected PTSD more nearly approximate the 
criteria for a higher rating of 50 percent prior to August 
14, 2006 only.  

According to an October 2004 medical report from J.C.L., 
M.D., the Veteran reported chronic and severe PTSD 
symptomatology that included frequent intrusive thoughts, 
frequent nightmares, distress at exposure to triggers that 
remind him of past trauma, avoidance of conversations about 
service, anhedonia, estrangement and detachment from others, 
severe sleep disturbance, irritability, concentration and 
memory problems, hypervigilance, and exaggerated startle 
response.  He was unable to tolerate crowds.  He reported an 
intermittent depressed mood, panic symptoms as often as once 
a week, as well as frequent auditory illusions.  He worked 
part time as a self-employed carpenter.  

On mental status examination in October 2004, the Veteran had 
normal dress.  His mood was anxious and his affect was 
restricted.  There was no evidence of hallucinations or 
delusions.  He did not display homicidal or suicidal 
ideation.  His judgment and insight were fair.  PTSD was 
diagnosed.  He was considered severely compromised in his 
ability to sustain social or work relationships.  The Veteran 
was considered permanently disabled.  His GAF score was 33.

When examined by R.T.M., M.D., on August 14, 2006, the 
Veteran's only complaint was problems sleeping.  He was not 
receiving any treatment for his PTSD.  The Veteran said he 
was self employed.  He did not have symptoms of 
reexperiencing a traumatic event.  On mental status 
evaluation, he was oriented, his appearance and hygiene were 
appropriate, his affect and mood were normal, and his 
communications were within normal limits.  There was no 
evidence of panic attacks, delusions, or obsessional rituals.  
Judgment and memory were not impaired.  There were no 
behavioral, cognitive, social, affective or somatic symptoms 
attributable to PTSD.  No psychiatric disorder was found.  
The Veteran's GAF score was 80.  It was concluded that the 
Veteran was able to establish and maintain effective 
work/school and social relationships; he had no difficulty 
understanding commands; and he did not pose a threat of 
persistent danger or injury to self or others.

The Veteran complained on psychiatric evaluation by R.W., 
M.D., in September 2007 of insomnia, nightmares, flashbacks, 
being easily startled, agoraphobia, irritability, panic 
attacks, and hypervigilance.  He was taking medication but 
was not receiving psychotherapy for his PTSD.  The Veteran 
continued to work as a part-time carpenter; his relationship 
with his supervisor and co-workers was good, and he had not 
lost any time from work.  

On mental status examination in September 2007, the Veteran 
was fully oriented, his appearance and hygiene was 
appropriate, and his affect and mood were normal.  He had 
some difficulty communicating.  He also had mild memory 
impairment.  Thought processes were appropriate; judgment was 
not impaired; and he did not have any suicidal or homicidal 
ideation.  He noted panic attacks more than once a week.  
Obsessional rituals were present but were not severe enough 
to interfere with routine activities.  PTSD was diagnosed, 
and his GAF score was 70.  The examiner noted that the 
Veteran did not have difficulty performing activities of 
daily living; he was able to establish and maintain effective 
work/school and social relationships; he was able to maintain 
effective family role functioning; he had no difficulty 
understanding commands; and he appeared to pose no threat of 
persistent danger or injury to self or others.  It was noted 
that his sleep disturbance, nightmares, and flashbacks could 
respond to medication better.

Based on the above evidence, which include a GAF score of 33 
and a finding of severe PTSD, the Board finds that the 
medical evidence shows a disability picture for the Veteran's 
service-connected PTSD that more closely resembles the 
criteria for an evaluation of 50 percent prior to August 14, 
2006.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, a rating in excess of 50 percent is not warranted 
because the Veteran had been able to stay married for 30 
years and was working part time.  Moreover, the 
symptomatology found on evaluation in October 2004 did not 
include evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Beginning with the psychiatric evaluation on August 14, 2006, 
the Veteran's psychiatric symptomatology more closely 
resembles the criteria for an evaluation of 30 percent.  His 
GAF score was 80 in August 2006 and 70 on evaluation in 
September 2007.  No psychiatric disability was found on 
examination in August 2006, and the Veteran was able to 
establish and maintain effective work/school and social 
relationships when examined in September 2007.  In other 
words, the evidence beginning August 14, 2006 does not reveal 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 30 percent for service-connected 
psychiatric disability beginning August 14, 2006, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  





TDIU

The Veteran asserts that his service-connected prostate 
cancer and PTSD prevent him from working at substantially 
gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Veteran has at least a high school education and has 
worked as a carpenter.  According to the Veteran's 
application, he last worked on a full time basis in 1989.  

The Veteran is currently assigned a 100 percent evaluation 
for his service-connected prostate cancer and a 30 percent 
rating for his PTSD; his combined rating is 100 percent.  
Therefore, he meets the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. § 4.1; Van Hoose supra  .

Although the Veteran was assigned a 100 percent rating for 
his prostate cancer by rating decision in December 2008, this 
was a temporary rating, with a future examination to be 
conducted.  In fact, the medical evidence on file does not 
show any significant functional impairment due to his 
prostate cancer.  When seen by VA in November and December 
2008, the Veteran had problems with nocturia, but was able to 
empty his bladder.  There was no day-time frequency, no 
urgency, no dysuria, no hematuria, and only occasional 
hesitancy.  Although he has some psychiatric problems, as 
evidenced by his schedular rating, it was noted on 
examination in September 2007 that he was able to establish 
and maintain effective work/school and social relationships.

Based on the above evidence as a whole, the Board finds that 
while the Veteran's service-connected disabilities cause 
functional impairment, as evidenced by the ratings assigned 
to the disabilities, they do not preclude substantially 
gainful employment in keeping with the Veteran's educational 
background and work experience.  Consequently, TDIU is not 
warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence 


shows that the Veteran does not meet the threshold criteria 
for award of a TDIU, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating of 50 percent for PTSD is granted prior to 
August 14, 2006, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An initial rating in excess of 30 percent for PTSD beginning 
August 14, 2006, is denied.

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


